Champlin, J.,
(dissenting). In this case the plaintiff’s right of recovery depends upon the facts alleged in her declaration, and put in issue by the plea. She alleges that she was passing along a sidewalk in a public street, and stepped upon some ice caused by water escaping from defendant’s tank and pipe, whereby the place was made slippery, and she slipped and fell upon the sidewalk and ice, and by said fall was gl-eatly injured; that her head, shoulder, and side were severely cut and bruised, her collar-bone was ' broken, and 'she received permanent injuries, and her health was and is permanently injured; and by reason of which injuries the plaintiff became, and is, and for a long time will be, lame and sick, and has suffered great bodily pain, and has been disabled from attending to her business for six months and more, and incurred an expense for medical attendance and nursing of $200.
There is no count in the declaration alleging that she was at the time afflicted with any disease, malady, or infirmity whatever which the injury she received from her fall tended to aggravate or make worse; but, on the contrary, whatever her injuries were, they were caused by the fall she got -through the defendant’s negligence. The testimony introduced by her was exclusively directed to sustain the issue so made by her. The defendant, by a cross-examination of the plaintiff’s own witnesses, and by other positive and direct testimony, introduced evidence *362which tended to show that the injury complained oí, and the effect which the plaintiff claimed was produced solely by her fall upon the sidewalk, had existed for a long time prior to the accident; and, based upon this testimony, counsel for defendant requested the court to instruct the jury as follows:
“The defendant has given evidence which tended to prove that the plaintiff, when a child, suffered severe illness, and that illness left her right arm disabled and infirm; and its theory is that the disability with which the plaintiff has suffered since the accident in question was not caused by the accident. If the jury believe from the evidence that the plaintiff’s right arm and shoulder were weak and disabled before the accident in question, and as the result of said sickness, then she cannot recover, under the declaration and evidence in this cause, for such disability, or any aggravation of the same produced by the accident in question.”
The court refused to give this request, and counsel for defendant excepted.
Under the declaration, the testimony, and the theory of the defendant, I think the latter part of this request should have been given. It would not have been proper for the court to instruct the jury that the defendant had “given evidence which tended to prove” certain facts. But the testimony was introduced for the purpose of proving, and which, if believed, tended to prove, certain facts. The issue and the testimony, however, fairly called upon the court to instruct the jury that, if they found from the testimony that the plaintiff, prior to the time of her falling upon the sidewalk, had, as the result of physical infirmity, a weak shoulder and arm, which she now claims was caused by her fall, she could not recover, under her declaration, damages resulting from such existing infirmity, nor for any aggravation of an existing infirmity resulting from her falling upon the sidewalk at the time, place, and under the circumstances, stated in *363her declaration. He did instruct them that she could not recover any damages resulting from existing infirmities, and only such damages—
“As was, is, or will be the natural and direct result of the accident, aside from her past condition.”
This would authorize the jury to include damages for aggravation of existing infirmities. ¥e have held that the plaintiff must be confined to the cause and consequences alleged in the declaration. Thurstin v. Luce, 61 Mich. 292 (28 N. W. Rep. 103); Wilkinson v. Spring Works, 73 Id. 405. And where it is developed upon the trial that the infirmity alleged might, if the testimony be believed, have existed prior to the alleged cause, and no claim is made in the declaration that the malady was aggravated by the accident, the defendant is entitled to an instruction that damages for the aggravation of existing physical infirmities cannot be recovered in the action.
For the error pointed out, I think the judgment should be reversed, and a new trial ordered.